Citation Nr: 1811452	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating for ischemic heart disease in excess of 10 percent for the period prior to October 25, 2009 and in excess of 30 percent for the period from October 26, 2009 to January 4, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board most recently remanded this appeal for additional development in May 2017.  It is noted that a 100 percent schedular rating has been assigned for ischemic heart disease from January 4, 2010.


FINDINGS OF FACT

1. For the period prior to October 25, 2009, the Veteran's workload was between 5 and 6 METs throughout the period on appeal. 

2. For the period prior to January 4, 2010, the Veteran has not demonstrated a workload between 3 and 5 METs or left ventricular ejection fraction between 30 and 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, have been met for the period prior to October 25, 2009.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for an initial rating in excess of 30 percent have not been met at any time during the period prior to January 4, 2010.  38 U.S.C. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7005.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in May 2017 for additional development.  That included obtaining a VA medical opinion. There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has raised a number of objections in the course of this appeal.  He asserts that the March 2010 VA examiner improperly changed the estimate of the Veteran's workload from 3 to 5 METs to 5 to 7 METs in an April 2010 addendum based on incorrect information.  He asserts that the examiner failed to take into account all his medications, as well as a triple bypass surgery in 1988.  The Veteran further asserts that he was not interviewed or given a stress test in 2004 to determine his workload, and that a "phone interview" from the "VA Doctor" was completed while he was driving home from a doctor's visit.

With respect to the March 2010 examination and April 2010 addendum, the Board obtained an opinion in October 2017 addressing conflicting estimates of the Veteran's workload and accounting for his prescription medications and medical history.  The Board notes that the Veteran's claim of service connection for heart disease was received in May 2010, and that service connection was granted from December 6, 2004 based on the liberalizing provisions of 38 C.F.R. § 3.816.  As such, there was no basis for VA to order an examination in 2004.  As to the phone interview, it is unclear how the particular circumstances the Veteran describes implicate VA's duty to assist.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, to include the adequacy of the October 2017 addendum opinion.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 7005 addresses arteriosclerotic heart disease.  Under that code, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 30 percent rating requires workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 10 percent rating requires workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

By way of history, a December 2010 rating decision granted service connection for ischemic heart disease, assigning a 10 percent rating from December 6, 2004 to October 25, 2009 and a 30 percent rating from October 26, 2009.  A December 2015 rating decision assigned a 100 percent rating effective January 5, 2010.

The Veteran is entitled to a 30 percent rating, but no higher, from December 6, 2004 to October 25, 2009.  Of particular importance in this regard is the October 2017 opinion.  The opinion states that the Veteran's workload from December 6, 2004 to January 4, 2010 was likely moderate with a workload between 5 and 6 METs based on the level of intensity of physical activities reported by the Veteran.  Such falls squarely within the criteria for assigning a 30 percent rating.  The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Nevertheless, the Veteran is not entitled to a rating in excess of 30 percent at any time during the appeal period from December 6, 2004 to January 4, 2010.  A March 2007 stress test showed a left ventricular ejection fraction of 52 percent, and an October 2009 echocardiogram showed an estimated ejection fraction in excess of 60 percent.  As previously discussed, the October 2017 opinion estimated that the Veteran's workload for the appeal period was between 5 and 6 METs.  The evidence of record does not demonstrate a workload of 5 METs or fewer, left ventricular dysfunction with an ejection fraction of 50 percent or less, or congestive heart failure.  As such, a rating in excess of 30 percent is not warranted.

The Board acknowledges the Veteran's reports of symptomology and statements that his activity level has been the same since December 2004, warranting a workload estimate of 3 METs throughout the period on appeal.  Although a January 2010 medical record states that the Veteran used a riding mower, which is consistent with a light level of activity and workload of 3 METs according to the October 2017 opinion, the Veteran also reported using a vacuum cleaner at the March 2010 examination, which is a moderate level of activity consistent with a workload between 3 METs and 6 METs according to the October 2017 opinion.  

The Board affords greater weight to contemporaneous evidence showing that the Veteran was capable of a moderate level of activity than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Based on the evidence of record, the October 2017 examiner concluded that the Veteran's workload for the appeal period was between 5 and 6 METs.  The Veteran is not competent to estimate his workload, and there are no competent medical opinions to the contrary.  Accordingly, the Veteran's lay statements are outweighed by the objective evidence of record.

ORDER

Entitlement to an initial rating for ischemic heart disease of 30 percent, but no higher, is granted from December 6, 2004 to October 25, 2009.

Entitlement to an initial rating for ischemic heart disease in excess of 30 percent from December 6, 2004 to January 4, 2010 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


